Order entered April 26, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01269-CR

                               BRYAN MARTINEZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                         On Appeal from the 22nd District Court
                                  Hays County, Texas
                           Trial Court Cause No. CR-17-0023

                                        ORDER
      Before the Court is the State’s April 24, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief filed on or before June 24, 2019.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE